—In a proceeding pursuant to CPLR 3102 (c) to obtain disclosure prior to the commencement of an action, Banque Nationale de Paris appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered April 6, 2000, which granted the petition upon its default in opposing it.
Ordered that the appeal is dismissed, with costs payable to the petitioner.
No appeal lies from an order entered upon the default of the appealing party (see, CPLR 5511). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.